                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        JOSE ALBERTO REYES BACAPICIO,               Case No. 19-cv-00236-CRB
                                   9                    Plaintiff,
                                                                                        ORDER DENYING MOTION FOR A
                                  10              v.                                    PRELIMINARY INJUNCTION
                                  11        KIRSTJEN NIELSON, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13            Petitioner Jose Alberto Reyes Bacapicio has filed a Petition for Writ of Habeas
                                  14   Corpus (Dkt. 1), and now seeks a preliminary injunction to prevent the Department of
                                  15   Homeland Security from deporting him while he pursues an appeal before the Board of
                                  16   Immigration Appeals of his removal order. Mot. (Dkt. 2). Because the Court concludes
                                  17   that Petitioner is unlikely to succeed on the merits of his claim, his Motion for a
                                  18   Preliminary Injunction is DENIED.
                                  19

                                  20   I.       BACKGROUND
                                  21            Petitioner, a Mexican citizen, was placed in removal proceedings in 2011 pursuant
                                  22   to a Notice to Appear (“NTA”) that he now argues is invalid because it failed to specify
                                  23   the time, date, and place of his removal hearing. Habeas Pet. ¶¶ 12, 16; Gagelonia Dec’l
                                  24   (Dkt. 15-1) ¶ 7; Pet. Supp. Br. at 5 (Dkt. 24). He thereafter conceded removability based
                                  25   on his criminal record and requested relief from removal. Gagelonia Dec’l ¶ 8. The
                                  26   Immigration Judge (“IJ”) reset his merits hearing date multiple times. Id. at ¶ 10.
                                  27   Eventually, in April 2017, his hearing was set for October 11, 2018.
                                  28            In September 2018, Petitioner’s counsel moved to withdraw because he had been
                                   1   unable to reach Petitioner. Resp. Opp. Exh. H (Dkt. 15-9). On October 11, 2018,
                                   2   Petitioner’s counsel appeared at the hearing before the IJ, but Petitioner himself did not
                                   3   appear. Gagelonia Dec’l ¶ 18; Resp. Opp. Exh. G (Dkt. 15-8). The IJ then ordered
                                   4   Petitioner removed in absentia. Gagelonia Dec’l ¶ 18; Resp. Opp. Exh. G
                                   5           On November 20, 2018, Petitioner filed a Motion to Reopen and Reconsider his
                                   6   removal order. Gagelonia Dec’l ¶ 20. The next day, he was arrested because he had a final
                                   7   administrative order of removal, although that order was stayed pending the adjudication
                                   8   of the Motion to Reopen. Id. ¶ 21. On December 13, 2018, the IJ denied the Motion to
                                   9   Reopen. Id. ¶ 22. Petitioner then filed a Motion to Reconsider before the IJ. Id. ¶ 23. While
                                  10   that Motion to Reconsider was pending, Immigration and Customs Enforcement advised
                                  11   Petitioner’s attorney that Petitioner was scheduled for removal to Mexico on January 14,
                                  12   2019.
Northern District of California
 United States District Court




                                  13           On January 13, 2019, Petitioner filed his habeas petition before this Court. Habeas
                                  14   Pet. He seeks to stay his deportation. Id. ¶ 32. He simultaneously filed a Motion for a
                                  15   Temporary Restraining Order, Mot. (Dkt. 2), asking this Court to stay his removal
                                  16   “because his removal would preclude him from reserving his right to appeal the IJ’s
                                  17   decision to the Board of Immigration Appeals (BIA) with regard to the motion to
                                  18   reconsider that is currently pending before the Immigration Court, and would therefore
                                  19   violate his right to due process.” Id. at 3. On January 22, 2019, he filed an appeal of the
                                  20   IJ’s motion to reconsider and an emergency motion to stay removal. Dkt. 17-1; cf.
                                  21   Gagelonia Dec’l ¶ 24.
                                  22           The Court initially granted Petitioner’s ex parte motion for a Temporary Restraining
                                  23   Order and enjoined Petitioner’s removal until January 27, 2019. Order Granting Ex Parte
                                  24   Mot. for Temp. Rest. Order (Dkt. 5). This Court then issued an order construing his motion
                                  25   as a Motion for a Preliminary Injunction and setting an expedited briefing schedule and
                                  26   hearing. Order Setting Schedule for Prelim. Inj. Hearing (Dkt. 13). Following the hearing
                                  27   on that Motion, see Dkt. 18, the Court extended the temporary restraining order for good
                                  28   cause until February 10, 2019. Order (Dkt. 20).
                                                                                     2
                                       II.    DISCUSSION
                                   1
                                              The core of Petitioner’s Motion for a Preliminary Injunction is his claim that his
                                   2
                                       deportation before he litigates his appeal before the BIA would violate the Due Process
                                   3
                                       Clause of the Fifth Amendment. Mot. at 3-4. Respondent focuses its argument on a
                                   4
                                       threshold issue: whether this Court has jurisdiction over such a claim at all. Resp. Opp. at 6
                                   5
                                       (Dkt. 15).
                                   6
                                              Because the Court finds that Petitioner has not met his burden to show that he has a
                                   7
                                       likelihood of success on the merits, see Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,
                                   8
                                       20 (2008), and thus the Court can readily resolve the merits of Petitioner’s Motion for a
                                   9
                                       Preliminary Injunction, the Court assumes without deciding for the purposes of the motion
                                  10
                                       that it has hypothetical jurisdiction, and denies Petitioner’s Motion for a Preliminary
                                  11
                                       Injunction.
                                  12
Northern District of California
 United States District Court




                                  13
                                              A.     Jurisdiction
                                  14
                                              Respondent devotes a substantial portion of its briefing to arguing that this Court
                                  15
                                       must deny Petitioner’s motion for a preliminary injunction because it lacks jurisdiction
                                  16
                                       over this matter. Resp. Opp. at 6-12. Respondent points to the jurisdiction-stripping
                                  17
                                       provisions of 8 U.S.C. § 1252, which include a section that provides:
                                  18
                                                     Except as provided in this section and notwithstanding any other
                                  19                 provision of law (statutory or nonstatutory), including section
                                                     2241 of Title 28 [habeas corpus], or any other habeas corpus
                                  20                 provision, and sections 1361 and 1651 of such title, no court
                                                     shall have jurisdiction to hear any cause or claim by or on behalf
                                  21                 of any alien arising from the decision or action by the Attorney
                                                     General to commence proceedings, adjudicate cases, or execute
                                  22                 removal orders against any alien under this chapter.
                                  23
                                       Id. § 1252(g); see Resp. Opp. at 6-9. Respondent contends that under § 1252, this Court is
                                  24
                                       “preclude[d] . . . from exercising jurisdiction over Petitioner’s motion and petition.” Resp.
                                  25
                                       Opp. at 9.
                                  26
                                              Petitioner responds that his Motion for a Preliminary Injunction is not foreclosed
                                  27
                                       under § 1252 because he only seeks to stay his removal pending the BIA’s decision is
                                  28
                                                                                     3
                                   1   necessary to ensure him an opportunity to pursue that appeal—and thus to preserve his
                                   2   “day in court.” Pet. Reply at 3-4 (Dkt. 17); see Singh v. Gonzales, 499 F.3d 969, 979 (9th
                                   3   Cir. 2007) (district court had jurisdiction over a habeas petition that sought to ensure
                                   4   noncitizen no more than a “day in court”).
                                   5          The Court need not resolve the parties’ jurisdictional dispute. And that is so because
                                   6   under the doctrine of “hypothetical jurisdiction,” in cases in which “jurisdiction is
                                   7   disputed,” a Court may sometimes “assume, without deciding, the existence of subject
                                   8   matter jurisdiction.” In re Grand Jury Subpoena Issued to Bailin, 51 F.3d 203, 206 (9th Cir.
                                   9   1995). This “doctrine has several required elements: (1) the jurisdictional question must be
                                  10   difficult; (2) the merits . . . must be insubstantial; (3) the [merits] must be resolved against
                                  11   the party asserting jurisdiction; and (4) undertaking a resolution on the merits as opposed
                                  12   to dismissing for lack of jurisdiction must not affect the outcome.” Id.; see also Steel Co. v.
Northern District of California
 United States District Court




                                  13   Citizens for a Better Env’t, 523 U.S. 83, 97 & n.2 (1998) (explaining that unlike Article III
                                  14   jurisdiction, courts may presume statutory jurisdiction when the merits are more easily
                                  15   resolved).
                                  16          The question whether Petitioner’s claim falls within the jurisdictional exception
                                  17   recognized by Singh is a complex one. On the other hand, the merits of the Motion for a
                                  18   Preliminary Injunction are “insubstantial” and “must be resolved against the party
                                  19   asserting jurisdiction.” See Bailin, 51 F.3d at 206. Thus, because the outcome of this
                                  20   Motion would be the same as if the Court concluded that the Court lacked jurisdiction over
                                  21   the Motion, assuming without deciding jurisdiction has no effect on the outcome—in
                                  22   either case, the Court will deny the Petitioner’s Motion. In consequence, it is appropriate
                                  23   for the Court assumes without deciding that it has jurisdiction. On that assumption, the
                                  24   Court now proceeds to the preliminary injunction standard.
                                  25

                                  26          B.     Preliminary Injunction
                                  27          To obtain a preliminary injunction, a party must make four showings: that he (1) “is
                                  28   ‘likely to succeed on the merits,’ (2) [he] is ‘to suffer irreparable harm in the absence of
                                                                                       4
                                   1   preliminary relief,’ (3) ‘the balance of equities tips in [his] its favor,’ and (4) ‘an injunction
                                   2   is in the public interest.’ Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th
                                   3   Cir. 2017) (quoting Winter, 555 U.S. at 20); see also Stuhlbarg Int'l Sales Co. v. John D.
                                   4   Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001) (standard for preliminary injunction
                                   5   and temporary restraining order are “substantially identical”). The “[l]ikelihood of success
                                   6   on the merits ‘is the most important’ Winter factor; if a movant fails to meet this ‘threshold
                                   7   inquiry,’ the court need not consider the other factors.” Disney Enterprises, 869 F.3d at
                                   8   856 (quoting Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)).
                                   9             In support of his Motion, Petitioner’s sole argument that he meets the first prong of
                                  10   the Winter test is that he is “likely to success on the merits of his case given that statutory
                                  11   and case law support that he will ultimately be successful in challenging his removal order
                                  12   in the appropriate channel.” Pet. Reply at 16; see also Pet. Mot. at 3 (“Petitioners are likely
Northern District of California
 United States District Court




                                  13   to succeed in showing that their removal prior to the adjudication of their Motion to
                                  14   Reopen violates controlling statutory and case law.”); Pet. Supp. Br. at 3 (“Regarding a
                                  15   likelihood of success with regard to whether the Petitioner merits a preliminary injunction,
                                  16   the Petitioner argues that his NTA is still invalid.”); see also Winter, 555 U.S. at 20. In
                                  17   support of that claim, he argues that “Due Process prohibits the removal of a person when
                                  18   there is no removal order. Statutory and case law is clear that when [an NTA] does not
                                  19   include the time and place of the removal proceedings, that jurisdiction does not vest with
                                  20   the immigration court” and so “any removal order from such a proceeding is invalid.” Mot.
                                  21   at 3-4.
                                  22             Petitioner’s argument is based on the Supreme Court’s recent decision, Pereira v.
                                  23   Sessions, 138 S. Ct. 2105 (2018), which addressed the statutory requirements of an NTA in
                                  24   the context of the “stop-time rule.”1 Id. at 2109-10. Pereira held that, for purposes of the
                                  25   “stop-time” rule, an NTA must include time and date information because the statutory
                                  26   1
                                         Under the Immigration and Nationality Act, “[n]onpermanent residents . . . who are subject to
                                  27   removal proceedings and have accrued 10 years of continuous physical presence in the United
                                       States, may be eligible for a form of discretionary relief known as cancellation of removal.”
                                  28   Pereira, 138 S. Ct. at 2109 (citing 8 U.S.C. § 1229b(b)(1)). The “stop-time” rule defines when the
                                       period of “continuous physical presence in the United States” ends. Id. at 2110.
                                                                                         5
                                   1   provision that establishes the “stop-time” rule defines the scope of a “period of continuous
                                   2   physical presence” such that it is “deemed to end . . . when the alien is served a notice to
                                   3   appear under section 1229(a).” 8 U.S.C. § 1229b(d)(1)(A); see also Pereira, 138 S. Ct. at
                                   4   2109. “Section 1229(a), in turn, provides that the Government shall serve noncitizens in
                                   5   removal proceedings with ‘written notice (in this section referred to as a ‘notice to appear’)
                                   6   . . . specifying’ several required pieces of information, including ‘[t]he time and place at
                                   7   which the [removal] proceedings will be held.’” Pereira, 138 S. Ct. at 2019-2110 (quoting
                                   8   8 U.S.C. § 1229(a)(1)(G)(i) (alterations in original)).
                                   9          Petitioner argues that his NTA lacked time and date information, and thus, under
                                  10   Pereira, his removal would be pursuant to an invalid NTA. Mot. at 3-4; Pet. Supp. Br. at 3.
                                  11   He further urges, his removal while his BIA appeal is pending might prevent him from
                                  12   pursuing that appeal, and thus violate the Due Process Clause. Pet. Reply at 6-10.
Northern District of California
 United States District Court




                                  13          When Petitioner first filed his Habeas Petition and Motion, the Ninth Circuit had yet
                                  14   to determine Pereira’s impact on the question when jurisdiction vests with an Immigration
                                  15   Court—that is, under Pereira, whether jurisdiction vests in an Immigration Court upon
                                  16   issuance of an NTA that lacks time and date information. However, the Ninth Circuit has
                                  17   recently resolved that question and held that an NTA vests an Immigration Court with
                                  18   jurisdiction over a noncitizen’s removal proceedings when that NTA satisfies the
                                  19   regulatory requirements—which do not include a requirement that an NTA include time
                                  20   and date information. Karingithi v. Whitaker, 2019 WL 333335 at *3 (9th Cir. Jan. 28,
                                  21   2019) (citing 8 C.F.R. §§ 1003.13-14, 1003.18).
                                  22          In Karingithi, the Petitioner “argue[d] that if a notice to appear does not state the
                                  23   time for her initial removal hearing, it is not only defective under § 1229(a), but also does
                                  24   not vest jurisdiction with the IJ.” Karingithi, 2019 WL 333335 at *3. The Ninth Circuit
                                  25   rejected this reasoning because:
                                  26                 [T]he regulations, not § 1229(a), define when jurisdiction vests.
                                                     Section 1229 says nothing about the Immigration Court’s
                                  27                 jurisdiction. And for their part, the regulations make no
                                                     reference to § 1229(a)’s definition of a “notice to appear.” If the
                                  28                 regulations did not clearly enumerate requirements for the
                                                                                      6
                                                     contents of a notice to appear for jurisdictional purposes, we
                                   1                 might presume they sub silentio incorporated § 1229(a)’s
                                                     definition. But the plain, exhaustive list of requirements in the
                                   2                 jurisdictional regulations renders that presumption inapplicable
                                                     here. Not only does that list not include the time of the hearing,
                                   3                 reading such a requirement into the regulations would render
                                                     meaningless their command that such information need only be
                                   4                 included “where practicable.” The regulatory definition, not the
                                                     one set forth in § 1229(a), governs the Immigration Court’s
                                   5                 jurisdiction. A notice to appear need not include time and date
                                                     information to satisfy this standard. Karingithi’s notice to appear
                                   6                 met the regulatory requirements and therefore vested
                                                     jurisdiction in the IJ.
                                   7
                                       Id. (internal citations omitted).
                                   8
                                              Petitioner argues that the IJ nevertheless lacked jurisdiction over his case, and thus
                                   9
                                       his removal was invalid, because “[u]nder Karingithi, the Petitioner’s NTA is still
                                  10
                                       deficient—and thus jurisdiction never vested—given that the ‘place’ was not listed.” Pet.
                                  11
                                       Supp. Br. at 5. Petitioner argues that the regulation specifying the requirements of an NTA
                                  12
Northern District of California




                                       for jurisdictional purposes require that the NTA include the place. Id. (citing 8 C.F.R. §
 United States District Court




                                  13
                                       1003.15(b)). But the regulation includes no such requirement. The regulation on which
                                  14
                                       Petitioner relies, 8 C.F.R. § 1003.15 states, in full, that a notice to appear must include:
                                  15
                                                     (1) The nature of the proceedings against the alien;
                                  16                 (2) The legal authority under which the proceedings are
                                                     conducted;
                                  17                 (3) The acts or conduct alleged to be in violation of law;
                                                     (4) The charges against the alien and the statutory provisions
                                  18                 alleged to have been violated;
                                                     (5) Notice that the alien may be represented, at no cost to the
                                  19                 government, by counsel or other representative authorized to
                                                     appear pursuant to 8 C.F.R. § 1292.1;
                                  20                 (6) The address of the Immigration Court where the Service will
                                                     file the Order to Show Cause and Notice to Appear; and
                                  21                 (7) A statement that the alien must advise the Immigration Court
                                                     having administrative control over the Record of Proceeding of
                                  22                 his or her current address and telephone number and a statement
                                                     that failure to provide such information may result in an in
                                  23                 absentia hearing in accordance with § 1003.26.
                                  24   8 C.F.R. § 1003.15(b). Nothing in § 1003.15(b) requires that the NTA must include the
                                  25   place the hearing will occur. Id. And so Petitioner has failed to identify why his NTA
                                  26   could be construed as deficient under Karingithi.2
                                  27   2
                                         Petitioner also contends that “[c]ourts within the Ninth Circuit have expressly rejected
                                  28   Karingithi’s holding that the regulation’s definition of an NTA . . . is controlling to vest
                                       jurisdiction.” Pet. Supp. Br. at 6. Not so. The cases Petitioner cites are district court
                                                                                      7
